Citation Nr: 1708489	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  09-24 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to VA improved death pension benefits for the years subsequent to 2007.

ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran, who died in May 1981, served on active duty from June 1962 to March 1967.  The appellant is his surviving spouse.

This case has been before the Board of Veterans' Appeals (BVA) on several occasions, the last time in March 2016.  The Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development.  Thereafter, the AOJ confirmed and continued the denial of the appellant's claim for VA improved death pension benefits for the years subsequent to 2007.  The case was, then, returned to the Board for further appellate action.  

After reviewing the record, the Board finds that, unfortunately, still-additional development of the record is required.  Accordingly, the appeal is REMANDED to the AOJ.  The VA will notify the appellant if further action is required.


REMAND

In March 2016, pursuant to the Board's prior remand, the AOJ sent an email to the Social Security Administration (SSA) National Records Center (NRC).  The AOJ requested information as to the amount of the appellant's monthly benefits for the period from December 2008 to December 2013.  The SSA NRC replied that it only provided medical information for veterans.  Later in March 2016, the AOJ informed the appellant of the SSA NRC's reply and asked her to contact her local SSA office and request the amount of her Social Security monthly benefits for the period from December 2008 to December 2013.  The AOJ requested that she then submit that information to the AOJ.  

Although records of the appellant's monthly income from the SSA may not be located at the SSA NRC, a review of the record shows that such information should be available through SSA Inquiry.  The procedure for obtaining that information is set forth in M21-1MR, Part III, Subpart iii, Chapter 3, Section A, Topic 4 - VA Verification of SSA Monthly Payments.  Indeed, it appears that in January 2015, the amount of the appellant's SSA monthly payments were obtained for at least part of the period from December 2013 through December 2014.  

In its March 2016 letter, the AOJ noted that the appellant was not represented in her claim and that she could contact the AOJ for a listing of the recognized veterans' service organizations and/or representatives.  To date, the appellant has not responded to the AOJ's letter.  

In light of the foregoing, the case is REMANDED for the following action:

1.  Inform the appellant of her options for obtaining representation and provide her with a list of the Veterans' Service Organizations and other representatives recognized by the VA.  Should the appellant choose to be represented, her claims file must be provided to the representative for review.  

2.  Make another attempt to obtain the appellant's SSA monthly benefit payments for the period SUBSEQUENT TO 2007 THROUGH THE PRESENT.  Efforts obtain those records must include, but are not limited to, the procedure set forth in M21-1MR, Part III, Subpart iii, Chapter 3, Section A, Topic 4 - VA Requests for Verification of SSA Monthly Payments.

Efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal entity from whom they are sought.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The AOJ and the appellant are advised that the Board is obligated by law to ensure that the AOJ complies with its directives, as well as those of the appellate courts.  Compliance by the Board or the AOJ is neither optional nor discretionary.  Where the remand orders of the Board or the courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

3.  When the actions requested above have been completed, undertake any other indicated development.  Then, readjudicate the issue of entitlement to VA improved death pension benefits for the years subsequent to 2007.

If the benefit sought on appeal is not granted to the appellant's satisfaction, she and her representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The appellant need take no action unless she is notified to do so.  However, she is advised that she has the right to submit any additional evidence and/or argument on the matter the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



